                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 1 of 37




                                   1

                                   2

                                   3

                                   4                          UNITED STATES DISTRICT COURT

                                   5                         NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                           Case No. 18-cv-01586-JSC
                                         IN RE: PACIFIC FERTILITY CENTER
                                         LITIGATION
                                   8
                                                                               FINAL JURY INSTRUCTIONS
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 9, 2021

                                  17

                                  18
                                                                                      JACQUELINE SCOTT CORLEY
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 2 of 37




                                   1                                      JURY INSTRUCTION NO. 1

                                   2                                            DUTY OF JURY

                                   3

                                   4          Members of the Jury: Now that you have heard all of the evidence, it is my duty to instruct

                                   5   you on the law that applies to this case. A copy of these instructions will be available in the jury

                                   6   room for you to consult if you find it necessary.

                                   7          It is your duty to find the facts from all the evidence in the case. To those facts you will

                                   8   apply the law as I give it to you. You must follow the law as I give it to you whether you agree

                                   9   with it or not. And you must not be influenced by any personal likes or dislikes, opinions,

                                  10   prejudices, or sympathy. That means that you must decide the case solely on the evidence before

                                  11   you. You will recall that you took an oath to do so at the beginning of this case.

                                  12          In following my instructions, you must follow all of them and not single out some and
Northern District of California
 United States District Court




                                  13   ignore others; they are all equally important. Please do not read into these instructions or anything

                                  14   that I may say or do or have said or done that I have an opinion regarding the evidence or what

                                  15   your verdict should be.

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 3 of 37




                                   1                                     JURY INSTRUCTION NO. 2

                                   2                                         UNCONSCIOUS BIAS

                                   3          We all have feelings, assumptions, perceptions, fears, and stereotypes about others. Some

                                   4   biases we are aware of, and others we might not be fully aware of, which is why they are called

                                   5   implicit or unconscious biases. No matter how unbiased we think we are, our brains are hard‐

                                   6   wired to make unconscious decisions. We look at others and filter what they say through our own

                                   7   personal experience and background. Because we all do this, we often see life and evaluate

                                   8   evidence in a way that tends to favor people who are like ourselves, or who have had life

                                   9   experiences like our own. We can also have biases about people like ourselves. One common

                                  10   example is the automatic association of male with career and female with family. Bias can affect

                                  11   our thoughts, how we remember what we see and hear, whom we believe or disbelieve, and how

                                  12   we make important decisions.
Northern District of California
 United States District Court




                                  13          As jurors, you are being asked to make an important decision in the case. You must one,

                                  14   take the time you need to reflect carefully and thoughtfully about the evidence.

                                  15          Two, think about why you are making the decision you are making and examine it for bias.

                                  16   Reconsider your first impressions of the people and the evidence in this case. If the people

                                  17   involved in this case were from different backgrounds, for example, richer or poorer, more or less

                                  18   educated, older or younger, or of a different gender, gender identity, race, religion or sexual

                                  19   orientation, would you still view them, and the evidence, the same way?

                                  20          Three, listen to one another. You must carefully evaluate the evidence and resist, and help

                                  21   each other resist, any urge to reach a verdict influenced by bias for or against any party or witness.

                                  22   Each of you have different backgrounds and will be viewing this case in light of your own

                                  23   insights, assumptions and biases. Listening to different perspectives may help you to better

                                  24   identify the possible effects these hidden biases may have on decision making.

                                  25          And four, resist jumping to conclusions based on personal likes or dislikes, generalizations,

                                  26   gut feelings, prejudices, sympathies, stereotypes, or unconscious biases. The law demands that you

                                  27   make a fair decision based solely on the evidence, your individual evaluations of that evidence,

                                  28   your reason and common sense, and these instructions.
                                                                                         3
                                       Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 4 of 37




                                   1                                JURY INSTRUCTION NO. 3

                                   2                                    WHAT IS EVIDENCE

                                   3

                                   4      The evidence you are to consider in deciding what the facts are consists of:

                                   5             1. the sworn testimony of any witness;

                                   6             2. the exhibits that have been admitted into evidence;

                                   7             3. any facts to which the lawyers have agreed; and

                                   8             4. any facts that I have instructed you to accept as proved.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 5 of 37




                                   1                                          JURY INSTRUCTION NO. 4

                                   2                                          WHAT IS NOT EVIDENCE

                                   3

                                   4           In reaching your verdict, you may consider only the testimony and exhibits received into

                                   5   evidence. Certain things are not evidence, and you may not consider them in deciding what the

                                   6   facts are. I will list them for you:

                                   7       1. Arguments and statements by lawyers are not evidence. The lawyers are not witnesses.

                                   8           What they have said in their opening statements, closing arguments and at other times is

                                   9           intended to help you interpret the evidence, but it is not evidence. If the facts as you

                                  10           remember them differ from the way the lawyers have stated them, your memory of them

                                  11           controls.

                                  12       2. Questions and objections by lawyers are not evidence. Attorneys have a duty to their
Northern District of California
 United States District Court




                                  13           clients to object when they believe a question is improper under the rules of evidence. You

                                  14           should not be influenced by the objection or by the court’s ruling on it.

                                  15       3. Testimony that was excluded or stricken, or that you have been instructed to disregard, is

                                  16           not evidence and must not be considered.

                                  17       4. Anything you may have seen or heard when the court was not in session is not evidence.

                                  18           You are to decide the case solely on the evidence received at the trial.

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 6 of 37




                                   1                                     JURY INSTRUCTION NO. 5

                                   2                          DIRECT AND CIRCUMSTANTIAL EVIDENCE

                                   3

                                   4          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as

                                   5   testimony by a witness about what that witness personally saw or heard or did. Circumstantial

                                   6   evidence is proof of one or more facts from which you could find another fact. You should

                                   7   consider both kinds of evidence. The law makes no distinction between the weight to be given to

                                   8   either direct or circumstantial evidence. It is for you to decide how much weight to give to any

                                   9   evidence. By way of example, if you wake up in the morning and see that the sidewalk is wet, you

                                  10   may find from that fact that it rained during the night. However, other evidence, such as a turned

                                  11   on garden hose, may provide a different explanation for the presence of water on the sidewalk.

                                  12   Therefore, before you decide that a fact has been proven by circumstantial evidence, you must
Northern District of California
 United States District Court




                                  13   consider all the evidence in the light of reason, experience, and common sense.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 7 of 37




                                   1                                      JURY INSTRUCTION NO. 6

                                   2                                      RULING ON OBJECTIONS

                                   3

                                   4          There are rules of evidence that control what can be received into evidence. When a lawyer

                                   5   asks a question or offers an exhibit into evidence and a lawyer on the other side thinks that it is not

                                   6   permitted by the rules of evidence, that lawyer may have objected. If I overruled the objection, the

                                   7   question was answered or the exhibit received. If I sustained the objection, the question could not

                                   8   be answered, and the exhibit could not be received. Whenever I sustained an objection to a

                                   9   question, you must ignore the question and must not guess what the answer might have been.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 8 of 37




                                   1                                    JURY INSTRUCTION NO. 7

                                   2                                     STIPULATIONS OF FACT

                                   3

                                   4          The parties have agreed to certain facts which were read to you. You must treat these facts

                                   5   as having been proved.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       8
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 9 of 37




                                   1                                     JURY INSTRUCTION NO. 8

                                   2                            DEPOSITION IN LIEU OF LIVE TESTIMONY

                                   3

                                   4          A deposition is the sworn testimony of a witness taken before trial. The witness is placed

                                   5   under oath to tell the truth and lawyers for each party may ask questions. The questions and

                                   6   answers are recorded. When a person is unavailable to testify at trial, the deposition of that person

                                   7   may be used at the trial.

                                   8          The deposition of the following individuals were used at trial:

                                   9          (1) Seth Adams

                                  10          (2) Kyle Eubanks

                                  11          (3) Brendon Wade

                                  12          (4) Justin Junnier
Northern District of California
 United States District Court




                                  13          (5) Jeff Brooks

                                  14          (6) Ramon Gonzalez

                                  15          (7) Frank “Buzz” Bies

                                  16          (8) Gregory Mueller

                                  17          (9) Hana Lamb

                                  18          (10) Buster Ingram

                                  19          (11) William Pickell

                                  20          Insofar as possible, you should consider deposition testimony, presented to you in court in

                                  21   lieu of live testimony, in the same way as if the witness had been present to testify.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 10 of 37




                                   1                                     JURY INSTRUCTION NO. 9

                                   2                                   USE OF INTERROGATORIES

                                   3

                                   4          Evidence was presented to you in the form of answers of one of the parties to written

                                   5   interrogatories submitted by the other side. These answers were given in writing and under oath

                                   6   before the trial in response to questions that were submitted under established court procedures.

                                   7   You should consider the answers, insofar as possible, in the same way as if they were made from

                                   8   the witness stand.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       10
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 11 of 37




                                   1                                    JURY INSTRUCTION NO. 10

                                   2                              USE OF REQUESTS FOR ADMISSION

                                   3

                                   4          Evidence was presented to you in the form of admissions to the truth of certain facts. These

                                   5   admissions were given in writing before the trial, in response to requests that were submitted

                                   6   under established court procedures. You must treat these facts as having been proved.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       11
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 12 of 37




                                   1                                    JURY INSTRUCTION NO. 11

                                   2                 CHARTS AND SUMMARIES NOT RECEIVED IN EVIDENCE

                                   3

                                   4          Certain charts and summaries not admitted into evidence have been shown to you in order

                                   5   to help explain the contents of books, records, documents, or other evidence in the case. Charts

                                   6   and summaries are only as good as the underlying evidence that supports them. You should,

                                   7   therefore, give them only such weight as you think the underlying evidence deserves.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 13 of 37




                                   1                                    JURY INSTRUCTION NO. 12

                                   2                    CHARTS AND SUMMARIES RECEIVED IN EVIDENCE

                                   3

                                   4          Certain charts and summaries have been admitted into evidence to illustrate information

                                   5   brought out in the trial. Charts and summaries are only as good as the testimony or other admitted

                                   6   evidence that supports them. You should, therefore, give them only such weight as you think the

                                   7   underlying evidence deserves.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       13
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 14 of 37




                                   1
                                                                         JURY INSTRUCTION NO. 13
                                   2
                                                                       CREDIBILITY OF WITNESSES
                                   3

                                   4
                                              In deciding the facts in this case, you may have to decide which testimony to believe and
                                   5
                                       which testimony not to believe. You may believe everything a witness says, or part of it, or none
                                   6
                                       of it. In considering the testimony of any witness, you may take into account:
                                   7
                                              1. the opportunity and ability of the witness to see or hear or know the things testified to;
                                   8
                                              2.   the witness’s memory;
                                   9
                                              3. the witness’s manner while testifying;
                                  10
                                              4. the witness’s interest in the outcome of the case, if any;
                                  11
                                              5. the witness’s bias or prejudice, if any;
                                  12
Northern District of California




                                              6. whether other evidence contradicted the witness’s testimony;
 United States District Court




                                  13
                                              7. the reasonableness of the witness’s testimony in light of all the evidence; and
                                  14
                                              8. any other factors that bear on believability.
                                  15
                                              Sometimes a witness may say something that is not consistent with something else he or
                                  16
                                       she said. Sometimes different witnesses will give different versions of what happened. People
                                  17
                                       often forget things or make mistakes in what they remember. Also, two people may see the same
                                  18
                                       event but remember it differently. You may consider these differences, but do not decide that
                                  19
                                       testimony is untrue just because it differs from other testimony.
                                  20
                                              However, if you decide that a witness has deliberately testified untruthfully about
                                  21
                                       something important, you may choose not to believe anything that witness said. On the other hand,
                                  22
                                       if you think the witness testified untruthfully about some things but told the truth about others, you
                                  23
                                       may accept the part you think is true and ignore the rest.
                                  24
                                              The weight of the evidence as to a fact does not necessarily depend on the number of
                                  25
                                       witnesses who testify. What is important is how believable the witnesses were, and how much
                                  26
                                       weight you think their testimony deserves.
                                  27

                                  28
                                                                                        14
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 15 of 37




                                   1                                     JURY INSTRUCTION NO. 14

                                   2                                            EXPERT OPINION

                                   3

                                   4           Experts may give opinions on those subjects in which they have special skills, knowledge,

                                   5   experience, training or education. You should consider each expert opinion in evidence and give it

                                   6   whatever weight it deserves. Remember, you decide all the facts. If, in reaching an opinion, you

                                   7   find that an expert relied on certain facts, and you decide that any of those facts were not true, then

                                   8   you are free to disregard the opinion.

                                   9           The law allows expert witnesses to be asked questions that are based on assumed facts.

                                  10           These are sometimes called “hypothetical questions.” In determining the weight to give to

                                  11   the expert’s opinion that is based on the assumed facts, you should consider whether the assumed

                                  12   facts are true.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         15
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 16 of 37




                                   1                                    JURY INSTRUCTION NO. 15

                                   2                        PLAINTIFFS’ CLAIMS AND CHART’S DEFENSES

                                   3

                                   4          Plaintiffs Laura and Kevin Parsell, Chloe Poynton, Rosalynn Enfield, and Adrienne Sletten

                                   5   each engaged with Pacific Fertility Center (PFC) to provide them with fertility services. Plaintiffs’

                                   6   eggs and embryos were stored in a cryogenic tank, referred to as “Tank 4,” which was designed

                                   7   and manufactured by the defendant, Chart Inc. Plaintiffs allege that Tank 4 lost liquid nitrogen

                                   8   during an incident that occurred the weekend of March 4, 2018, damaging or destroying their eggs

                                   9   and embryos. Plaintiffs assert that the tank malfunctioned because of a defect in the way it was

                                  10   designed or manufactured by Chart, and that Chart negligently failed to recall the tank’s controller.

                                  11          Chart denies Plaintiffs’ allegations and denies that Plaintiffs are entitled to an award of

                                  12   damages. Chart contends that Pacific Fertility Center’s misuse of the tank and controller caused
Northern District of California
 United States District Court




                                  13   the incident and any alleged damage to Plaintiffs’ frozen eggs and embryos.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        16
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 17 of 37




                                   1                                   JURY INSTRUCTION NO. 16

                                   2                          PLAINTIFFS’ STRICT LIABILITY CLAIMS

                                   3

                                   4          Plaintiffs claim that they were harmed by a product manufactured by Chart that contained a

                                   5   manufacturing defect or was defectively designed.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      17
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 18 of 37




                                   1                                    JURY INSTRUCTION NO. 17

                                   2                CLAIM 1: STRICT LIABILITY—MANUFACTURING DEFECT

                                   3

                                   4            Plaintiffs claim that Tank 4, an MVE 808 cryogenic tank, contained a manufacturing

                                   5   defect. To establish this claim, Plaintiffs must prove all of the following:

                                   6             1. That Chart manufactured the tank;

                                   7             2. That the tank contained a manufacturing defect when it left Chart’s possession;

                                   8             3. That Plaintiffs were harmed; and

                                   9             4. That the tank’s defect was a substantial factor in causing Plaintiffs’ harm.

                                  10          The parties have stipulated that Chart manufactured the tank so you must find that the first

                                  11   element of the claim has been proved.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        18
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 19 of 37




                                   1                                    JURY INSTRUCTION NO. 18

                                   2                             MANUFACTURING DEFECT—DEFINED

                                   3

                                   4          A product contains a manufacturing defect if the product differs from the manufacturer’s

                                   5   design or specifications or from other typical units of the same product line.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        19
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 20 of 37




                                   1                                      JURY INSTRUCTION NO. 19

                                   2    CLAIM 2: STRICT LIABILITY—DESIGN DEFECT—CONSUMER EXPECTATIONS

                                   3                                                 TEST

                                   4

                                   5          Plaintiffs claim Tank 4’s design was defective because the tank did not perform as safely

                                   6   as an ordinary consumer would have expected it to perform. To establish this claim, Plaintiffs

                                   7   must prove all of the following:

                                   8              1. That Chart manufactured the tank;

                                   9              2. That an ordinary consumer of the tank had reasonable minimum safety expectations

                                  10                  about the tank;

                                  11              3. That the tank did not perform as safely as an ordinary user of cryogenic storage

                                  12                  tanks would have expected it to perform when used or misused in an intended or
Northern District of California
 United States District Court




                                  13                  reasonably foreseeable way;

                                  14              4. That Plaintiffs were harmed; and

                                  15              5. That the tank’s failure to perform safely was a substantial factor in causing

                                  16                  Plaintiffs’ harm.

                                  17          An “ordinary consumer” means an ordinary user of the tank.
                                  18          The parties have stipulated that Chart manufactured the tank so you must find that the first
                                  19   element of the claim has been proved.
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        20
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 21 of 37




                                   1                                     JURY INSTRUCTION NO. 20

                                   2          CLAIM 3: STRICT LIABILITY—DESIGN DEFECT—RISK-BENEFIT TEST

                                   3          Plaintiffs also claim that Tank 4’s design caused harm to them. To establish this claim,

                                   4   Plaintiffs must prove all of the following:

                                   5          1. That Chart manufactured the tank;

                                   6          2. That Plaintiffs were harmed; and

                                   7          3. That the tank’s design was a substantial factor in causing harm to Plaintiffs.

                                   8          If Plaintiffs have proved these three facts, then your decision on this claim must be for

                                   9   Plaintiffs unless Chart proves that the benefits of the tank’s design outweigh the risks of the

                                  10   design. In deciding whether the benefits outweigh the risks, you should consider the following:

                                  11          a) The gravity of the potential harm resulting from the use of the tank;

                                  12          b) The likelihood that this harm would occur;
Northern District of California
 United States District Court




                                  13          c) The feasibility of an alternative safer design at the time of manufacture;

                                  14          d) The cost of an alternative design; and

                                  15          e) The disadvantages of an alternative design.

                                  16          The parties have stipulated that Chart manufactured the tank so you must find that the first

                                  17   element of the claim has been proved.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          21
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 22 of 37




                                   1                                      JURY INSTRUCTION NO. 21

                                   2              CHART’S MISUSE OR MODIFICATION AFFIRMATIVE DEFENSE

                                   3
                                              Chart claims that it is not responsible for Plaintiffs’ claimed harm because the MVE 808
                                   4
                                       cryogenic tank and the TEC 3000 electronic controller (together the “Product”) were misused or
                                   5
                                       modified after it left Chart’s possession.
                                   6
                                              To succeed on this affirmative defense, Chart must prove that:
                                   7
                                                  1) The Product was misused or modified after it left Chart’s possession; and
                                   8
                                                  2) The misuse or modification was so highly extraordinary that it was not reasonably
                                   9
                                                      foreseeable to Chart, and therefore should be considered as the sole cause of
                                  10
                                                      Plaintiffs’ harm.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       22
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 23 of 37




                                   1                                      JURY INSTRUCTION NO. 22

                                   2                           CLAIM 4: NEGLIGENT FAILURE TO RECALL

                                   3          Plaintiffs claim that Chart was negligent because it failed to recall or retrofit the TEC 3000

                                   4   electronic controller installed on Tank 4. To establish this claim, Plaintiffs must prove all of the

                                   5   following:

                                   6          1) That Chart sold the TEC 3000 electronic controller;

                                   7          2)    That Chart knew or reasonably should have known that the controller was dangerous

                                   8                or was likely to be dangerous when used in a reasonably foreseeable manner;

                                   9          3)    That Chart became aware of this defect after the controller was sold;

                                  10          4)    That Chart failed to recall or retrofit the controller;

                                  11          5)    That a reasonable seller under the same or similar circumstances would have recalled

                                  12                or retrofitted the controller;
Northern District of California
 United States District Court




                                  13          6)    That Plaintiffs were harmed; and

                                  14          7)    That Chart’s failure to recall or retrofit the controller was a substantial factor in

                                  15                causing Plaintiffs’ harm.

                                  16          The parties have stipulated that Chart sold the TEC 3000 electronic controller so you must

                                  17   find that the first element of the claim has been proved.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           23
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 24 of 37




                                   1                                    JURY INSTRUCTION NO. 23

                                   2                                 SUBSTANTIAL FACTOR—DEFINED

                                   3

                                   4          A substantial factor in causing harm is a factor that a reasonable person would consider to

                                   5   have contributed to the harm. It must be more than a remote or trivial factor. It does not have to be

                                   6   the only cause of the harm.

                                   7          Conduct is not a substantial factor in causing harm if the same harm would have occurred

                                   8   without that conduct.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        24
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 25 of 37




                                   1                                     JURY INSTRUCTION NO. 24

                                   2                                          MULTIPLE CAUSES

                                   3

                                   4          A person or entity’s conduct may combine with another factor to cause harm. If you find

                                   5   that Chart’s conduct was a substantial factor in causing Plaintiffs’ harm, then Chart is responsible

                                   6   for the harm. Chart cannot avoid responsibility just because some other person, condition, or event

                                   7   was also a substantial factor in causing Plaintiffs’ harm.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         25
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 26 of 37




                                   1                                     JURY INSTRUCTION NO. 25

                                   2                           COMPARATIVE FAULT OF THIRD PERSON

                                   3

                                   4          Chart claims that the negligence of Pacific Fertility Center contributed to Plaintiffs’ harm.

                                   5   To succeed on this claim, Chart must prove both of the following by a preponderance of the

                                   6   evidence:

                                   7          1) That Pacific Fertility Center and its employees and agents were negligent; and

                                   8          2) That this negligence was a substantial factor in causing Plaintiffs’ harm.

                                   9          If you find that the negligence of Pacific Fertility Center and its employees and agents was

                                  10   a substantial factor in causing Plaintiffs’ harm, you must then decide how much responsibility

                                  11   Pacific Fertility Center has by assigning percentages of responsibility to Pacific Fertility Center

                                  12   and to Chart on the verdict form. The percentages must total 100 percent. For purposes of these
Northern District of California
 United States District Court




                                  13   instructions, Pacific Fertility Center employees include employees of Pacific Fertility Center,

                                  14   Pacific MSO, LLC and/or Prelude Fertility, Inc.

                                  15          You will make a separate finding of each plaintiff’s total damages, if any. In determining

                                  16   an amount of damages, you should not consider any entity’s assigned percentage of responsibility.

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         26
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 27 of 37




                                   1
                                                                         JURY INSTRUCTION NO. 26
                                   2
                                                                        NEGLIGENCE—DEFINITION
                                   3

                                   4
                                              Negligence is the failure to use reasonable care to prevent harm to oneself or to others.
                                   5
                                       Pacific Fertility Center can be negligent by its employees or agents acting or by failing to act.
                                   6
                                       Pacific Fertility Center was negligent if its employees or agents did something that a reasonably
                                   7
                                       careful person would not do in the same situation or failed to do something that a reasonably
                                   8
                                       careful person would do in the same situation. You must decide how a reasonably careful person
                                   9
                                       would have acted in Pacific Fertility Center’s employees’ situation.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         27
                                         Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 28 of 37




                                   1                                    JURY INSTRUCTION NO. 27

                                   2                BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE

                                   3          Plaintiffs have the burden of proving their claims and Chart has the burden of proving its

                                   4   affirmative defenses by a preponderance of the evidence.

                                   5          When a party has the burden of proving any claim or affirmative defense by a preponderance

                                   6   of the evidence, it means you must be persuaded by the evidence that the claim or affirmative

                                   7   defense is more probably true than not true.

                                   8          You should base your decision on all of the evidence, regardless of which party presented

                                   9   it.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      28
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 29 of 37




                                   1                                    JURY INSTRUCTION NO. 28

                                   2                              INTRODUCTION TO TORT DAMAGES

                                   3

                                   4          If you decide Plaintiffs have proved any of their strict liability claims against Chart, and

                                   5   that Chart has not proved its misuse/modification affirmative defense, or you decide Plaintiffs

                                   6   have proved their negligent failure to recall/retrofit claim, you also must decide how much money

                                   7   will reasonably compensate Plaintiffs for the harm. This compensation is called “damages.”

                                   8          The amount of damages must include an award for each item of harm that was caused by

                                   9   Chart’s conduct, even if the particular harm could not have been anticipated.

                                  10          Plaintiffs do not have to prove the exact amount of damages that will provide reasonable

                                  11   compensation for the harm. However, you must not speculate or guess in awarding damages.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        29
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 30 of 37




                                   1                                    JURY INSTRUCTION NO. 29

                                   2                         ECONOMIC AND NONECONOMIC DAMAGES

                                   3

                                   4          The damages claimed by each plaintiff for the harm caused by Chart fall into two

                                   5   categories called economic damages and noneconomic damages. You will be asked on the verdict

                                   6   form to state the two categories of damages separately as to each plaintiff.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        30
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 31 of 37




                                   1                                    JURY INSTRUCTION NO. 30

                                   2                                 ITEMS OF ECONOMIC DAMAGE

                                   3

                                   4          The following are the specific items of economic damages claimed by Plaintiffs:

                                   5              1) Damage to eggs or embryos.

                                   6          Plaintiffs’ eggs and embryos do not have an established market value, but Plaintiffs may

                                   7   establish their value through other available sources, including the expense of obtaining and

                                   8   cryopreserving the eggs and embryos; the time expended to obtain eggs and embryos; the

                                   9   difficulty associated with obtaining the eggs and embryos; the nature and character of the eggs and

                                  10   embryos; and the use for which the eggs and embryos were intended.

                                  11          No fixed standard exists for deciding the amount of these damages; however, you must

                                  12   consider only the economic value of the eggs and embryos, not their sentimental or emotional
Northern District of California
 United States District Court




                                  13   value. You must use your judgment to decide a reasonable amount based on the evidence and your

                                  14   common sense.

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       31
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 32 of 37




                                   1
                                                                          JURY INSTRUCTION NO. 31
                                   2
                                                                       ITEMS OF NONECONOMIC DAMAGE
                                   3

                                   4
                                                The following are the specific items of noneconomic damages claimed by each plaintiff:
                                   5
                                                       1) Past and future mental suffering, inconvenience, grief, anxiety, and emotional
                                   6
                                                           distress.
                                   7
                                                No fixed standard exists for deciding the amount of these noneconomic damages. You
                                   8
                                       must use your judgment to decide a reasonable amount based on the evidence and your common
                                   9
                                       sense.
                                  10
                                                To recover for future pain and suffering, each plaintiff must prove that they are reasonably
                                  11
                                       certain to suffer that harm. For future emotional distress, determine the amount in current dollars
                                  12
Northern District of California
 United States District Court




                                       paid at the time of judgment that will compensate each plaintiff for future emotional distress.
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         32
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 33 of 37




                                   1                                    JURY INSTRUCTION NO. 32

                                   2                        AGGRAVATION OF PREEXISTING CONDITION

                                   3

                                   4          Each plaintiff is not entitled to damages for any physical or emotional condition that they

                                   5   had before Chart’s conduct occurred. However, if a plaintiff had a physical or emotional condition

                                   6   that was made worse by Chart’s wrongful conduct, you must award damages that will reasonably

                                   7   and fairly compensate them for the effect on that condition.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       33
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 34 of 37




                                   1                                     JURY INSTRUCTION NO. 33

                                   2
                                                                             DUTY TO DELIBERATE
                                   3

                                   4
                                               Before you begin your deliberations, elect one member of the jury as your presiding juror.
                                   5
                                       The presiding juror will preside over the deliberations and serve as the spokesperson for the jury
                                   6
                                       in court.
                                   7
                                               You shall diligently strive to reach agreement with all of the other jurors if you can do so.
                                   8
                                       Your verdict must be unanimous as to each issue submitted to you.
                                   9
                                               Each of you must decide the case for yourself, but you should do so only after you have
                                  10
                                       considered all of the evidence, discussed it fully with the other jurors, and listened to their views.
                                  11
                                       It is important that you attempt to reach a unanimous verdict but, of course, only if each of you
                                  12
Northern District of California
 United States District Court




                                       can do so after having made your own conscientious decision. Do not be unwilling to change your
                                  13
                                       opinion if the discussion persuades you that you should. But do not come to a decision simply
                                  14
                                       because other jurors think it is right, or change an honest belief about the weight and effect of the
                                  15
                                       evidence simply to reach a verdict.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         34
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 35 of 37




                                   1                                    JURY INSTRUCTION NO. 34

                                   2                                            USE OF NOTES

                                   3

                                   4          Some of you took notes during the trial. Whether or not you took notes, you should rely

                                   5   on your own memory of the evidence. Notes are only to assist your memory. You should not be

                                   6   overly influenced by your notes or those of other jurors.

                                   7          You will have in the jury room the exhibits admitted into evidence.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        35
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 36 of 37




                                   1                                    JURY INSTRUCTION NO. 35

                                   2                             COMMUNICATION WITH THE COURT

                                   3

                                   4          If it becomes necessary during your deliberations to communicate with me, you may send

                                   5   a note through the court staff, signed by any one or more of you. No member of the jury should

                                   6   ever attempt to communicate with me except by a signed writing. I will not communicate with

                                   7   any member of the jury on anything concerning the case except in writing or here in open court.

                                   8   If you send out a question, I will consult with the lawyers before answering it, which may

                                   9   take some time. You should continue your deliberations while waiting for the answer to any

                                  10   question. Remember that you are not to tell anyone—including the me—how the jury

                                  11   stands, whether in terms of vote count or otherwise, until after you have reached a unanimous

                                  12   verdict or have been discharged. Do not disclose any vote count in any note to me.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       36
                                        Case 3:18-cv-01586-JSC Document 853 Filed 06/09/21 Page 37 of 37




                                   1                                     JURY INSTRUCTION NO. 36
                                   2                                        RETURN OF VERDICT
                                   3

                                   4         A verdict form has been prepared for you. After you have reached unanimous agreement
                                   5   on a verdict, your presiding juror should complete the verdict form according to your
                                   6   deliberations, sign and date it, and advise the court that you are ready to return to the courtroom.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         37
